DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The November 1, 2019 amendments that added the phrase “conducting automated fiber placement trials while measuring a temperature at the interface between the fibers and the pre-deposited ply during a layup” were determined to have the filing date of the instant case, July 10, 2018 in the previous action for this case.  The “evolutive variable thickness” also has the filing date of the instant case.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz (US 2015/0099091) in view of Nelson (US 7,993,124) and Gray (US 20100170989).
As to claim 1, Kurtz teaches manufacturing a part made of a stack of plies of continuous fibers in a thermoplastic polymer matrix (Abstract, [0024]), said part having at least two flanges and being curved ([0001], Fig. 2B), said part comprising at least one in-plane curved ply in one flange where the fibers are aligned with a curvature ([0023]), comprising:
inherently determining a heating temperature and a depositing speed of thermoplastic polymer impregnated fibers so as to obtain a welding of the thermoplastic polymer impregnated fibers on the pre-deposited ply without diffusion of segments of molecular chains of a polymer through the interface between the fibers deposited and the pre- deposited ply ([0024]); 
performing an automated fiber placement with parameters comprising the heating temperature, a pressure and a the depositing speed of a the thermoplastic polymer impregnated fibers thus determined (inherent when the process is performed or repeated in [0024]); 
producing an in-plane curved flat blank using the automated fiber placement ([0022]), said in-plane curved flat blank comprising at least one ply, the fibers of which are aligned with the curvature and having an overall porosity content lower than 1% ([0008], [0024]); 
heating said in-plane curved flat blank to a temperature greater than a melting temperature of the thermoplastic polymer making up the thermoplastic polymer matrix ([0006]); and 
hot stamping and consolidating the heated in-plane curved flat blank between a stamping punch and a die to provide a curved composite part with continuous fiber reinforcement comprising at least two flanges ([0007]).

Regarding (a), Nelson teaches a process for laminating a composite material with a sensor (76) positioned at the interface (9:48-52).  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the temperature sensor of Nelson into the Kurtz process as an improvement that would optimize the lamination by providing the ability to sense and control the lamination temperature.
Regarding (b), Gray teaches that it is known to form a channel shaped elongate composite structural member.  The various geometric manipulations taught by Gray meet the claimed evolutive variable thickness and a section along its curvature.  Gray provides regions where “pad-up/thickness changes” are required ([0065]), which would obviously or necessarily require ply additions in the thicker areas and ply drop-off in the thinner (non-pad-up) areas.  Therefore, Gray provides a stack of plies with a ply drop-off and an evolutive variable thickness and a section along its curvature.  It would have been prima facie obvious to incorporate the Gray configuration into Kurtz because Kurtz provides a composite comprising two flanges and a curve ([0001]) for use in aerospace applications and Gray provides an improvement upon a composite comprising two flanges and a curvature which can conform to a wing skin geometry ([0065]), but which avoids creases, undesirable weakening, and localized internal stresses ([0006], [0005]).  In the combination, Gray provides a specific configuration and contour for conforming to a wing skin that constitutes an improvement upon the Kurtz process.
As to claim 3, Kurtz teaches the claimed temperature ([0024]), and although Kurtz does not appear to specifically teach the claimed speed, Kurtz suggests that the speed is a result 
As to claims 4 and 5, Kurtz teaches PEEK which is a PAEK (claim 11) and provides an angle alpha (Fig. 2B).

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz (US 2015/0099091) in view of Nelson (US 7,993,124) and Rotter (US 20130049258).
As to claim 1, Kurtz teaches manufacturing a part made of a stack of plies of continuous fibers in a thermoplastic polymer matrix (Abstract, [0024]), said part having at least two flanges and being curved ([0001], Fig. 2B), said part comprising at least one in-plane curved ply in one flange where the fibers are aligned with a curvature ([0023]), comprising:
inherently determining a heating temperature and a depositing speed of thermoplastic polymer impregnated fibers so as to obtain a welding of the thermoplastic polymer impregnated fibers on the pre-deposited ply without diffusion of segments of molecular chains of a polymer through the interface between the fibers deposited and the pre- deposited ply ([0024]); 
performing an automated fiber placement with parameters comprising the heating temperature, a pressure and a the depositing speed of a the thermoplastic polymer impregnated fibers thus determined (inherent when the process is performed or repeated in [0024]); 
producing an in-plane curved flat blank using the automated fiber placement ([0022]), said in-plane curved flat blank comprising at least one ply, the fibers of which are aligned with the curvature and having an overall porosity content lower than 1% ([0008], [0024]); 

hot stamping and consolidating the heated in-plane curved flat blank between a stamping punch and a die to provide a curved composite part with continuous fiber reinforcement comprising at least two flanges ([0007]).
Kurtz is silent to (a) measuring a temperature at an interface between the fibers and a pre-deposited ply during a layup, and (b) a stack of plies with a drop-off and forming an article with an evolutive variable thickness and a section along its curvature.
Regarding (a), Nelson teaches a process for laminating a composite material with a sensor (76) positioned at the interface (9:48-52).  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the temperature sensor of Nelson into the Kurtz process as an improvement that would optimize the lamination by providing the ability to sense and control the lamination temperature.
Regarding (b), Rotter teaches a process of producing stringers similar to the Brown article using a blank (Fig. 4, item 59) that may include “pad-ups” (98) to conform the flange of the stringers to local contours of the skin ([0030]).  The area where the “pad-ups” are not located results in a ply drop-off and causes a variable thickness of the length of the part that meets the claimed evolutive variable thickness.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the Rotter technique into Kurtz motivated by the desire to improve bonding by conforming the stringer to local contours of the skin or other parts bonded to the stringer.
As to claim 3, Kurtz teaches the claimed temperature ([0024]), and although Kurtz does not appear to specifically teach the claimed speed, Kurtz suggests that the speed is a result effective variable by suggesting that the speed be sufficiently high to avoid total consolidation ([0014]).  Therefore, one of ordinary skill in the art would have optimized the claimed speed and arrived at the claimed range as a result of routine optimization.
As to claims 4 and 5, Kurtz teaches PEEK which is a PAEK (claim 11) and provides an angle alpha (Fig. 2B).

Response to Arguments
Applicant’s April 5, 2021 arguments have been fully considered but are not persuasive or are addressed by the revised rejections.  Some arguments on pages 4-5 are directed to the admitted failure of Kurtz and Nelson to teach the amended features of the claim.  Even though Kurtz and Nelson do not teach these features, Rotter and Gray are applied above in alternative rejections of claim 1 and demonstrate why the claimed subject matter would still be obvious.  Regarding the arguments on pages 5-7 about the automated fiber placement trials, the Examiner respectfully disagrees.  Any practice of the Nelson invention necessarily produces “trials” even if it results in a completed article or is part of a feedback loop.  Even if Nelson teaches a BMI resin, the ordinary artisan recognizes from Nelson that temperature is a result effective variable in any automated tape laying process.  The difference in resin between Nelson and Kurtz does not make Nelson non-analogous art.  Further regarding the arguments against Rotter on pages 6-7, it must be noted that what Rotter actually teaches is a process for preparing a preform before a stamping process.  See Figs. 10-13 of Rotter.  It is unclear why the preform preparation steps taught by Rotter could not be used with Kurtz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742